              Case 1:17-cr-00404-KAM Document 248 Filed 02/12/19 Page 1 of 6 PageID #: 852

AO 24SB(Rev.02/18) Judgment in a Criminal Case
                                                                                                                                .jUr -lOF.
                     Sheet 1
                                                                                                                    ' ■
                                                                                                                 ys n            .   lu-r - ,i m



                                       United States District Court *
                                                         Eastern District of New York
                                                                                                                  BROOKLYN OFFICg
                                                                         )
              UNITED STATES OF AMERICA                                              JUDGMENT IN A CRIMINAL CASE
                                                                         )
                                 V.
                                                                         )
                         Xhevat Gocaj                                    )          Case Number: 17CR404[KAM]
                                                                         )
                                                                         )          USM Number: 90254-053
                                                                         )
                                                                         )           Murray Richman, Esq.
                                                                                    Defendant's Attorney
                                                                         )
THE DEFENDANT:

^ pleaded guilty to count(s)       a single count, third superseding information
□ pleaded nolo contendere to count(s)
  which was accepted by the court.
□ was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                 Nature of Offense                                                           Offense Ended               Count




       The defendant is sentenced as provided in pages 2 through                6          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on count(s)
El Count(s)       the underlying indictments            □ is      El are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fuUy paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          2/7/2019
                                                                         Date of Imposition of Judgment


                                                                         /s/ USDJ KIYO A. MATSUMOTO
                                                                         Signature of Juuge




                                                                          Kiyo A. Matsumoto, USDJ
                                                                         Name and Title of Judge


                                                                          2/7/2019
                                                                         Date
             Case 1:17-cr-00404-KAM Document 248 Filed 02/12/19 Page 2 of 6 PageID #: 853
 AO 24SB(Rev.02/18) Judgment in a Criminal Case
                       Sheet 4—^Probation

                                                                                                          Judgment—Page     2    of
DEFENDANT: XhevatGocaj
CASE NUMBER: 17CR404[KAM]
                                                               PROBATION

You are hereby sentenced to probation for a term of: 24 months with special conditions.




                                                     MANDATORY CONDITIONS

1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of placement on
        probation and at least two periodic drug tests thereafter, as determined by the court.
              □ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse, (check ifapplicable)
4.      12 You must cooperate in the collection of DNA as directed by the probation officer, (check ifapplicable)
5.      □ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
            as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
            where you reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
6.      □ You must participate in an approved program for domestic violence, (check ifapplicable)
7.      □ You must make restitution in accordance with 18 U.S.C. §§ 2248,2259,2264, 2327, 3663, 3663A, and 3664. (check if applicable)
8.      You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
        fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
           Case 1:17-cr-00404-KAM Document 248 Filed 02/12/19 Page 3 of 6 PageID #: 854

  AO 24SB (Rev.02/18} Judgment in a Criminal Case
                       Sheet 4A — Probation

                                                                                                 Judgment—Page        o       of

DEFENDANT: XhevatGocaj
CASE NUMBER: 17CR404[KAM]

                                      STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions ofsupervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
     you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements(such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware ofa change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours per week)at a lawful type ofemployment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work(such as your position or yourjob
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware ofa change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose ofcausing bodily injury or death to another person such as nunchal^s or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission ofthe court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
    require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
     person and confirm that you have notified the person about the risk.
13. You must follow the instructions ofthe probation officer related to the conditions ofsupervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                    Date
          Case 1:17-cr-00404-KAM Document 248 Filed 02/12/19 Page 4 of 6 PageID #: 855
 AO 24SB(Rev.02/18) Judgment in a Criminal Case
                     Sheet 4D — Probation

                                                                                             Judgment—Page          of
DEFENDANT: XhevatGocaj
CASE NUMBER: 17CR404IKAM]

                                       SPECIAL CONDITIONS OF SUPERVISION

1.    Mr. Gocaj shall comply with the fine schedule set forth below and Incorporated herein.

2.    Upon request, Mr. Gocaj shall provide the U.S. Probation Department and the U.S. Attorney's Office with
      complete and truthful disclosure of his financial condition including co-mingled income, expenses, assets and
      liabilities, and shall include yearly income tax returns. With the exception of the financial accounts reported and noted
      within the presentence report, Mr. Gocaj is prohibited from maintaining and/or opening any individual and/or joint
      checking, savings, or other financial accounts,for either personal or business purposes, without the knowledge and
      approval of the U.S. Probation Department. Mr. Gocaj shall cooperate with the probation officer in the investigation of
      his financial dealings and shall provide truthful monthly statements of his income and expenses. Mr. Gocaj shall
      cooperate in the signing of any necessary authorization forms permitting the U.S. Probation Department and the U.S.
      Attorney's Office access to his financial Information, records, and tax returns.

3.    Mr. Gocaj is ordered to pay a fine in the amount of $20,000, due immediately and payable as set forth herein, to
      the Clerk of Court U.S. District Court,(EDNY)225 Cadman Plaza East, Brooklyn, NY, 11201, and shall reference the
      caption, USA v. Xhevat Gocaj, 17CR404[KAM]and the notation, "fine" on the check. If the fine Is not paid in full
      Immediately, interest will accrue as required by law, and starting on the first day of the first month of supervision, Mr.
      Gocaj shall make fine payments of at least $1,800 per month or 10% of his monthly gross income after deductions
      required by law, whichever is greater. He shall continue making monthly fine payments until the fine amount is fully
      paid.


4.    Defendant shall fully cooperate with the Internal Revenue Service by filing all delinquent or amended returns within six
      months of his sentencing and by timely filing all future returns that come due during his period of probation and by
      otherwise complying with the tax laws of the United States. He shall provide all necessary documentation in support
      of said tax returns, and, upon request, shall furnish the IRS with information pertaining to all his assets and
      liabilities.

5.    Mr. Gocaj shall not possess a firearm, ammunition, or destruction device.
            Case 1:17-cr-00404-KAM Document 248 Filed 02/12/19 Page 5 of 6 PageID #: 856

AO 24SB (Rev.02/18) Judgment in a Criminal Case
                      ^eet 5 — Criminal Monetaiy Penalties
                                                                                                        Judgment — Page      5      of
DEFENDANT: XhevatGocaj
CASE NUMBER: 17CR404[KAM]
                                             CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                      Assessment                  JVTA Assessment*                  Fine                       Restitution
TOTALS            $ 100.00                    $ 0.00                              $ 20,000.00               $ 0.00



 □ The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case(A0245C) will be ente :ed
     after such determination.


 □ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
                                                                                                                      specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims
                                                                                                                        ' '" must be p:iid
     before the United States is paid.

Name of Payee                                                      Total Loss**               Restitution Ordered            Priority or jP^centage
F




TOTALS                              $                          0.00           $                         0.00

□     Restitution amount ordered pursuant to plea agreement $

□     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

□     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      □ the interest requirement is waived for the            □ fine      □ restitution.

      □ the interest requirement for the          □    fine    □      restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters 109A, 110, I lOA, and 113A of Title 18 for offenses committed on c:r
after September 13, 1994, but before April 23, 1996.
                 Case 1:17-cr-00404-KAM Document 248 Filed 02/12/19 Page 6 of 6 PageID #: 857
A0 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet6 — Schedule ofPayments
                                                                                                               Judgment — Page              of
DEFENDANT: Xhevat Gocaj
CASE NUMBER: 17CR404[KAM]

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:
A     21 Lump sum payment of$ 20,100.00                              immediately, balance due
            □      not later than                                    ,or
            El     in accordance with □ C,          □ D,        □     E, or     0 F below; or

      □ Payment to begin immediately (may be combined with                    DC,         □ D, or       □ F below); or

      □     Payment in equal                         (e.g.. weekly, monthly, quarterly) installments of $                             over a period of
                           (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

D     □     Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                           (e.g.. months or years), to commence                       (e.g.. 30 or 60 days) after release from imprisonment to a
            term of supervision; or

      □     Payment during the term of supervised release will commence within                  (e.g.. 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F     21 Special instructions regarding the payment of criminal monetary penalties:
          Mr. Gocaj is ordered to pay a fine in the amount of $20,000, due immediately and payable as set forth herein, to the Clerk of Court,
          U.S. District Court, (EDNY) 225 Cadman Plaza East, Brooklyn, NY, 11201, and shall reference the caption, USA v. Xhevat Gocaj.
          17CR404[KAM] and the notation, "fine" on the check. If the fine is not paid in full immediately, interest will accrue as required by hiiw,
          and starting on the first day of the first month of supervision, Mr. Gocaj shall make fine payments of at least $1,800 per month or 10%
          of his monthly gross income after deductions required by law, whichever is greater. He shall continue making monthly fine paymonts
          until the fine amount is fully paid.
Unless the court has expressly ordered ptherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due dur ng
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inm:ite
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



□    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




□    The defendant shall pay the cost of prosecution.

□    The defendant shall pay the following court cost(s):

□    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
